DETAILED ACTION
This action is in response to communication filed on 11/30/2020.
 	Claims 1-20 are pending.
Claims 1 and 11 have been amended.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/30/2020 has been entered.
 
Response to Arguments
Applicant’s arguments, see pages 8-9, filed 11/30/2020, with respect to the rejection(s) of claim(s) 1 and 11 under 35 USC § 102 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Bank et al. (US 2014/0149555) in view of McCarthy et al. (US 10,911,815).

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/30/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-8, 10-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Bank et al. (US 2014/0149555) in view of McCarthy et al. (US 10,911,815).

Regarding claim 1, Bank discloses a method for buffering portions of content, the method comprising: 
generating for display content in a viewing session for a user (see Bank; [0024]; media server 110 is configured to provide a media file 115 to client system 105 through network 125); 
determining a current portion of the content (see Bank; [0044]; tag can be associated with a particular time or location within the media file or a particular span of time); 
determining a characteristic of the current portion of the content (see Bank; [0044]; a tag, which is a form of metadata, helps describe the item to which the tag is assigned. As discussed, a tag can be a keyword that describes the subject matter or content of the item to which the tag is associated);
accessing a plurality of content segments (see Bank; [0024]; FIG. 1; media server 110 can access media file 115 which includes two or more different segments denoted as segment 1, 2, 3, and 4).
determining a plurality of related content segments from the plurality of content segments, each of the plurality of related content segments having a relationship to the current portion of the content based on the characteristic of the current portion (see Bank [0044, 0053-0056]; each tag is associated with a particular media file in general or a particular segment of a particular media file. A "tag" refers to a non-hierarchical keyword or term that is assigned to a piece of information such as a segment of a media file. A tag, which is a form of metadata, helps describe the item to which the tag is assigned. A tag can be a keyword that describes the subject matter or content of the item to which the tag is associated. One or more tags can be applied on a per-media file and/or per-segment basis. Tagging provides another dimension to the statistical data in that the media server can filter the statistical data, which can include tags, across all users, some users, etc.  Therefore, media server 110 generates segment buffer order 345 (read as determining a plurality of related content segments…) based on the historical playback data 335 (which includes tags) to generate segment buffer order 345 for a requested media file since Bank specifically teaches the media server 110 processes historical playback data 335 in combination with user-specific data 340 to generate segment buffer order 345 for a requested media file.  Furthermore when using both historical playback data 335 and user-specific data 340, the data processing system can match interests of the user that is requesting the media file with interests of other users having consumed the requested media file. Information such as job title, past meetings, electronic mail, subjects (e.g., subjects derived from past meetings, communications, tasks, tweets, posts, etc.) can be compared with segment-specific tag data and segment specific comment data from other users having consumed the requested media file.  For example, the media server 110 can determine segments of greatest interest to the user by selecting topics that are often mentioned in communications of the user such as blogs, electronic mail, texts, etc. and are favorably regarded by the user based on a contextual analysis of such communication content); 
determining a respective confidence score of each of the plurality of related content segments to which the user might switch from the current portion (see Bank; [0034]; the predictions of user interest in segments and ranking of segments according to levels of user interest are based upon historical playback data 120); and 
buffering in memory, during display of the current portion of content, one or more related content segments of the plurality of related content segments having higher respective confidence scores (see Bank; [0031, 0034]; the term "buffering" refers to preloading data into a memory (e.g., a buffer) of a data processing system. When streaming media file 115 from media server 110 to client system 105, for example, buffering refers to downloading a certain amount of media file 115.  Further, the order of segments that are buffered is one that sends the segment predicted to be of greatest interest to the user first, followed by the segment that is predicted to be of second greatest interest to the user, and so on according to decreasing level of interest).  
However the prior art does not explicitly disclose the following:
accessing a plurality of previously viewed content segments by the user in at least one prior viewing session; and
determining a plurality of related content segments from the plurality of previously viewed content segments, each of the plurality of related content segments having a relationship to the current portion of the content based on the characteristic of the current portion.
McCarthy in the field of the same endeavor discloses techniques for personalizing a sequence of recap clips associated with episodes of media content.  In particular, McCarthy discloses the following:
accessing a plurality of previously viewed content segments by the user in at least one prior viewing session (see McCarthy; col. 1/lines 42-583; detx 7; Recap sequences may be personalized based on a variety of factors including, for example, playback history, viewer preferences, device attributes, and the content of a requested episode. Playback history can include which episodes were previously played, when the episodes were played, and what portions of the episodes were played); and
determining a plurality of related content segments from the plurality of previously viewed content segments, each of the plurality of related content segments having a relationship to the current portion of the content based on the characteristic of the current portion (see McCarth; col. 3/lines 13-33; detx 13-15; based on a playback history, media server 110 selects a subset of the recap clips A-G. For example, for playback history 180a, recap clips A-F are not selected because they correspond to portions of episodes that have been watched recently with respect to the timing of request 185. Viewer device 120 having playback history 180a does not need to experience the delay associated with watching recap clips that are unnecessary. However, because playback history 180a indicates episode 105d was skipped, the media server includes recap clip G in the selected recap clips. As another example, for playback history 180b, recap clips A-G are selected because they correspond to portions of episodes that have been watched a long time ago relative to the timing of request 185, or have not been watched at all, such as episode 105d.  As a further example, for playback history 180c, recap clips C, E, and G are selected because they also correspond to portions of episodes that have been watched a long time ago, or have not been watched at all. As a further example, for playback history 180d, recap clips C, D, and G are selected for similar reasons).
Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was effectively filed to modify the prior art with the teaching of McCarthy in order to incorporate techniques for personalizing a sequence of recap clips associated with episodes of media content.  One would have been motivated because the personalized recap clip sequence, or "previously on" segment, is played prior to media content, or in a portion of a display for media content selection. The personalization of the recap helps with overcoming the inertia associated with re-engagement, which is caused by viewers not wanting to restart from the beginning of the show, and also not wanting to start from the middle because of the possibility of confusion due to a forgotten story arc. For viewers who are not necessarily trying to catch up or re-engage, the personalized recap sequences can also be used for a "Skip to episode X" or "View summary of episode Y" feature that aggregates important scenes of an episode into a briefer summary episode (see McCarthy; col. 1/lines 58-col. 2/lines 4; detx 8).

Regarding claim 2, Bank-McCarthy discloses the method of claim 1, further comprising: 
receiving a user selection to switch to a content segment of the one or more related content segments (Bank; [0033-0034]; fast forward or skipping head of the media file); 
retrieving the content segment from the buffered memory (see Bank; [0034]; the order of segments that are buffered is one that sends the segment predicted to be of greatest interest to the user first, followed by the segment that is predicted to be of second greatest interest to the user, and so on according to decreasing level of interest); and 
generating for display the content segment retrieved from the buffered memory (see Bank; [0053]; the data processing system (whether media server 115 or client system 105) processes historical playback data 335 to generate segment buffer order 345 for a requested media file).  

Regarding claim 3, Bank-McCarthy discloses the method of claim 1, wherein the plurality of related content segments comprises a portion of the content and a portion of a second content (see Bank; [0034]; the order of segments that are buffered is one that sends the segment predicted to be of greatest interest to the user first, followed by the segment that is predicted to be of second greatest interest to the user, and so on according to decreasing level of interest).  

Regarding claim 5, Bank-McCarthy discloses the method of claim 1, wherein determining the plurality of related content segments related to the current portion of the content based on the characteristic of the current portion comprises: 
determining a probability of the user navigating away from the current portion of the content (see Bank; [0057]; FIG. 4 is a table illustrating an example of historical playback data 400 for a media file. Historical playback data 400 is illustrated in tabular form for purposes of illustration, but can be stored using any of a variety of different formats and/or data structures. Within FIG. 4, each row corresponds to a section of historical playback data 400. As noted, each section is associated with a segment of the media file to which historical playback data 400 is associated); and 
in response to determining that probability of the user navigating away from the current portion of the content surpasses a minimum probability of navigating away, determining the plurality of related content segments related to the current portion of the content (see Bank; [0034]; the order of segments that are buffered is one that sends the segment predicted to be of greatest interest to the user first, followed by the segment that is predicted to be of second greatest interest to the user, and so on according to decreasing level of interest).  

Regarding claim 6, Bank-McCarthy discloses the method of claim 5, wherein determining the probability of the user navigating away from the current portion of content comprises: 
retrieving a user profile, wherein the user profile comprises one or more of viewing history, mood, and one or more characteristics of interest (see Bank; [0050]; profile data 325 refers to a profile for the requesting user. The profile can specify information such as, for example, a user's role within an organization, the user's job title, one or more preferences relating to subject matter of interest or expertise, etc. Social media 330 refers to posts, tweets, and other information that can be obtained from one or more social networks to which a user may belong); 
comparing the characteristic of the current portion of the content to the user profile (see Bank; [0053]; the data processing system processes historical playback data 335 in combination with user-specific data 340 to generate segment buffer order 345 for a requested media file); and 
determining an extent of interest in the current portion of the content based on the comparison (see Bank; [0054]; in using both historical playback data 335 and user-specific data 340, the data processing system can match interests of the user that is requesting the media file with interests of other users having consumed the requested media file).  

Regarding claim 7, Bank-McCarthy discloses the method of claim 1, wherein the determining the respective confidence score of each of the plurality of related content segments to which a user might switch from the current portion, comprises: 
retrieving an indication of an average extent of interest by other users in each of the plurality of related content segments (see Bank; [0047]; consumption data 315, as discussed, specifies how each media file and/or segment thereof has been played by one or more other users); and  3
determining an extent of interest in each of the plurality of related content segments based on the characteristic of the current portion and the respective indication of the average extent of interest (see Bank; [0053]; the data processing system (whether media server 115 or client system 105) processes historical playback data 335 to generate segment buffer order 345 for a requested media file. Such analysis can be performed without regard for any user-specific data 340 relating to the requesting user. In another aspect, the data processing system processes historical playback data 335 in combination with user-specific data 340 to generate segment buffer order 345 for a requested media file).  

Regarding claim 8, Bank-McCarthy discloses the method of claim 1, wherein buffering in memory one or more related segments of the plurality of related content segments having higher respective confidence scores comprises: 
determining a first content segment that has a highest respective confidence score (see Bank; [0053]; the data processing system (whether media server 115 or client system 105) processes historical playback data 335 to generate segment buffer order 345 for a requested media file. Such analysis can be performed without regard for any user-specific data 340 relating to the requesting user. In another aspect, the data processing system processes historical playback data 335 in combination with user-specific data 340 to generate segment buffer order 345 for a requested media file); 
in response to determining that the first content segment has the highest respective confidence score, buffering the first content segment in memory (see Bank; [0034]; the order of segments that are buffered is one that sends the segment predicted to be of greatest interest to the user first, followed by the segment that is predicted to be of second greatest interest to the user, and so on according to decreasing level of interest); 
determining a second content segment that has a second-highest respective confidence score (see Bank; [0053]; the data processing system (whether media server 115 or client system 105) processes historical playback data 335 to generate segment buffer order 345 for a requested media file. Such analysis can be performed without regard for any user-specific data 340 relating to the requesting user. In another aspect, the data processing system processes historical playback data 335 in combination with user-specific data 340 to generate segment buffer order 345 for a requested media file); 
determining whether the confidence score of the second content segment is sufficiently high (see Bank; [0034]; the order of segments that are buffered is one that sends the segment predicted to be of greatest interest to the user first, followed by the segment that is predicted to be of second greatest interest to the user, and so on according to decreasing level of interest); and 
in response to determining that the second-highest respective confidence score is sufficiently high, buffering in memory the second content segment (see Bank; [0034]; the order of segments that are buffered is one that sends the segment predicted to be of greatest interest to the user first, followed by the segment that is predicted to be of second greatest interest to the user, and so on according to decreasing level of interest).  

Regarding claim 10, Bank-McCarthy discloses the method of claim 1, wherein determining the plurality of related content segments comprises: 
retrieving a metadata file of characteristics for portions of the content (see Bank; [0044]; a "tag" refers to a non-hierarchical keyword or term that is assigned to a piece of information such as a segment of a media file); and 
determining a plurality of related content segments related to the current portion of the content based on the characteristic of the current portion and an analysis of the metadata file (see Bank; [0045]; as part of tag data 305, each tag for a given media file and/or segment further can be associated with the particular user that assigned the tag).  

Regarding claim(s) 11-18 and 20, do(es) not teach or further define over the limitation in claim(s) 1-8 and 10 respectively.  Therefore claim(s) 11-18 and 20 is/are rejected for the same rationale of rejection as set forth in claim(s) 1-8 and 10 respectively.

Claims 9 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Bank et al. (US 2014/0149555) in view of McCarthy et al. (US 10,911,815) in view of Mallinson (US 2016/0112762).

Regarding claim 9, Bank-McCarthy discloses the invention substantially, however the prior art does not explicitly disclose the method of claim 1, wherein the characteristic of the current portion of the content is one of an audio characteristic of the background audio, a language spoken, an actor, an emotion, a genre, an integrated sponsor, and a character.
	Mallinson in the field of the same endeavor discloses techniques for the identifying, locating, and/or accessing or supplemental content relating to media presentations.  In particular, Mallinson teaches the following:
wherein the characteristic of the current portion of the content is one of an audio characteristic of the background audio, a language spoken, an actor, an emotion, a genre, an integrated sponsor, and a character (see Mallinson; [0024]; the user also can specify, in some embodiments, the type of information to be retrieved, such as a copy of the content, information about a product being displayed, actor or other program-specific information, etc.).  
Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was effectively filed to modify the prior art with the teaching of Mallinson in order to incorporate techniques for the identifying, locating, and/or accessing or supplemental content relating to media presentations.  One would have been motivated because due to the substantial similarity of the references, it would have been apparent to one of ordinary skill that the various beneficial features of the references may be simply substituted, combined and/or interchanged with predictable results and a synergistic effect. 

Regarding claim(s) 19, do(es) not teach or further define over the limitation in claim(s) 9 respectively.  Therefore claim(s) 19 is/are rejected for the same rationale of rejection as set forth in claim(s) 9.




Conclusion
For the reason above, claims 1-20 have been rejected and remain pending.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIMMY H TRAN whose telephone number is (571)270-5638.  The examiner can normally be reached on Monday - Friday 9am-5pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Philip Chea can be reached on 571-272-3951.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JIMMY H TRAN
Primary Examiner
Art Unit 2456



/JIMMY H TRAN/Primary Examiner, Art Unit 2456